KIRSCH, Judge,
dissenting.
I respectfully dissent.
Upon being alerted that Coleman had stolen property from the store, Max Smith, the assistant manager, followed him out the door. Coleman had not reached the store’s parking lot when he was confronted by Smith. Before confronting Coleman, Smith saw the stolen property bulging from Coleman’s pockets. Smith approached Coleman and asked if he had forgotten to pay for the merchandise. Coleman then placed a knife to Smith’s chest and said, “Do you want some of this?” At the time of such threat, Coleman had not completed the taking of the property from the presence of Smith or from the premises of the store. He was successful in doing so because of his threat of the use of force. This evidence constitutes robbery as defined by our supreme court in Eckelberry v. State (1986), Ind., 497 N.E.2d 233. I would affirm the conviction.